FRANKLIN E. KENNAMER, District Judge.
This action is similar to Roadway Express, Inc., v. Wm. H. Murray et al. (D. C.) 60 F.(2d) 293. The object of the two actions is identical, both seeking to enjoin the enforcement of the motor vehicle acts of the state of Oklahoma as burdens upon interstate commerce and as violative of tha *302Fourteenth Amendment to the United States Constitution.
The plaintiff in this action is an individual, engaged in the business of operating motor trucks, either as an operator or as a broker, ás a class B carrier. His principal business is that of transporting tires, etc., for hire, from Akron, Ohio, into and -through Oklahoma, as an interstate carrier. In the Roadway Express, Inc., Case, the plaintiff was a corporation, engaged in the same business. Plaintiff in this action attacks the same acts of the Oklahoma Legislature involved in the Roadway Express, Inc., Case, but does not complain of any action of the corporation commission of Oklahoma regarding the issuing of a permit to him as a class B carrier, as did the plaintiff in the Roadway Express, Inc., Case.
The issues, objects, and purposes of the two actions are practically identical. The contentions of the plaintiff in this case, as well as the statutes attacked herein, are fully considered in the case of Roadway Express, Inc., v. Wm. H. Murray et al., and, upon the authority of the decision rendered by this court in the Roadway Express, Inc., Case, this action is dismissed. It is ordered that the amended bill of complaint be dismissed.